    Case 18-33967-bjh11 Doc 1029 Filed 05/01/19                     Entered 05/01/19 11:33:47              Page 1 of 6




The following constitutes the ruling of the court and has the force and effect therein described.

                                                                  ______________________________
 Signed April 30, 2019                                            United States Bankruptcy Judge
______________________________________________________________________



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                            §
     In re:                                                 §       Chapter 11
                                                            §
     Senior Care Centers, LLC, et al.,1                     §       Case No. 18-33967 (BJH)
                                                            §
                               Debtors.                     §       (Jointly Administered)
                                                            §

         ORDER (I) AUTHORIZING THE DEBTORS TO REJECT CERTAIN UNEXPIRED
           LEASES AND EXECUTORY CONTRACTS, AND (II) GRANTING CERTAIN
                                 RELATED RELIEF

              Upon the motion (the “Motion”) of the debtors and debtors in possession (the

     “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”) for entry of an

     order (this “Order”) (i) authorizing the Debtors to reject certain unexpired leases and executory

     contracts, which are listed on Exhibit 1 attached hereto, and (ii) granting certain related relief, all

     as more fully set forth in the Motion; and upon the record of the hearing on the Motion, if any;


     1
       The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
     Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
     https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
     Suite 1100, Dallas, Texas 75201.


     68291728.2
Case 18-33967-bjh11 Doc 1029 Filed 05/01/19            Entered 05/01/19 11:33:47        Page 2 of 6



the Court having reviewed the Motion and the Declaration of Kevin O’Halloran, Chief

Restructuring Officer of Senior Care Centers, LLC, in Support of Chapter 11 Petitions and First

Day Pleadings [Docket No. 25] (the “First Day Declaration”); and the Court having jurisdiction

over this matter pursuant to 28 U.S.C. 157 and §§ 1334(b); and the Court having found that this

matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that the Debtors consent to

entry of a final order under Article III of the United States Constitution; and the Court having

found that venue of this proceeding and the Motion in this District is proper pursuant to 28

U.S.C. §§ 1408 and 1409; and the Court having determined that the relief requested in the

Motion is in the best interests of the Debtors, their estates, their creditors, and other parties in

interest; and it appearing that proper and adequate notice of the Motion has been given, under the

circumstances, and that no other or further notice is necessary; and upon the record herein; and

after due deliberation thereon; and good and sufficient cause appearing therefore, it is hereby

         ORDERED, ADJUDGED, AND DECREED THAT:

         1.    The Motion is GRANTED as set forth herein.

         2.    Pursuant to Bankruptcy Code sections 105(a), 365, and 554, the leases and

contracts identified on Exhibit 1 hereto (the “Rejected Leases and Contracts”) are rejected by

the Debtors effective as of the date of filing the Motion, which was March 25, 2019 (the “Filing

Date”).

         3.    Notwithstanding the relief granted herein and any actions taken hereunder,

nothing in the Motion or this order shall: (a) constitute an admission as to the validity or priority

of any claim against the Debtors, or (b) constitute a waiver of the Debtors’ rights to dispute any

claim.




68291728.2
Case 18-33967-bjh11 Doc 1029 Filed 05/01/19           Entered 05/01/19 11:33:47        Page 3 of 6



         4.    Within two (2) business days after entry of this Order, the Debtors shall serve this

Order on the counterparties to the Rejected Leases and Contracts.

         5.    Each counterparty to a Rejected Lease and Contract may file a claim under

Bankruptcy Code section 502 or other claims in connection with such Rejected Lease or Contract

in accordance with any claims bar date set by the Court, and the failure to file a timely claim by

the claims bar date set by the Court shall forever prohibit such counterparty from receiving any

distribution on account of such claims from the Debtors’ estates unless this Court orders

otherwise in accordance with the applicable provisions of the Bankruptcy Code and Rules of

Bankruptcy Procedure or other legal precedent. As to Michael Brandley, the Application for

Allowance and Payment of Administrative Claim [Docket No. 608] sufficiently asserts and

preserves all alleged post-petition claims arising from the Employment Agreement, including

from the instant rejection effective as of the Filing Date, and this finding shall be binding upon

any successors to the Debtors, including any chapter 7 or chapter 11 trustee that may be

appointed or elected on behalf of the Debtors’ estates.

         6.    The requirements of Bankruptcy Rule 6006(f)(6) are hereby satisfied for the

purposes of the Motion.

         7.    The Debtors are authorized to take such actions and to execute such documents as

may be necessary to implement the relief granted by this Order.

         8.    This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation and/or interpretation of this Order.

                                   ### END OF ORDER ###




68291728.2
Case 18-33967-bjh11 Doc 1029 Filed 05/01/19   Entered 05/01/19 11:33:47   Page 4 of 6



 Order submitted by:


 POLSINELLI PC

 /s/     Trey A. Monsour
 Trey A. Monsour
 State Bar No. 14277200
 Polsinelli PC
 2950 N. Harwood, Suite 2100
 Dallas, Texas 75201
 Telephone: (214) 397-0030
 Facsimile: (214) 397-0033
 tmonsour@polsinelli.com

 -and-

 Jeremy R. Johnson (Admitted Pro Hac Vice)
 600 3rd Avenue, 42nd Floor
 New York, New York 10016
 Telephone: (212) 684-0199
 Facsimile: (212) 684-0197
 jeremy.johnson@polsinelli.com

 Counsel to the Debtors and Debtors in
 Possession




68291728.2
Case 18-33967-bjh11 Doc 1029 Filed 05/01/19    Entered 05/01/19 11:33:47   Page 5 of 6



                                     Exhibit 1

                            Rejected Leases and Contracts




68291728.2
Case 18-33967-bjh11 Doc 1029 Filed 05/01/19                Entered 05/01/19 11:33:47           Page 6 of 6




         Non‐Debtor
                            Non‐Debtor Counterparty Notice Address              Contract Name or Description
         Counterparty
 Mike Brandley           Hudson M. Jobe
                         Quilling, Selander, Lownds, Winslett & Moser, P.C.   Employment Agreement, dated October 1,
                         2001 Bryan Street, Suite 1800                        2011
                         Dallas, Texas 75201
                         (214) 871-2100
                         hjobe@qslwm.com


 Rangers Baseball, LLC   Meagan Martin Powers                                 Suite Lease Agreement, dated October 25,
                         Heygood, Orr & Pearson                               2016
                         6363 North State Highway 161, Suite 450
                         Irving, Texas 75038
                         (469)-857-3810
                         Meagan@hop-law.com

                         Rangers Baseball, LLC
                         1000 Ballpark Way, Suite 400
                         Arlington, Texas 76011
                         Attn: Kate Cassidy, Legal Department




68291728.2
